United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                   No. 97-4030
                                   ___________

Lamb Engineering & Construction Co.     *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska
                                        *
Nebraska Public Power District,         *
                                        *
             Appellee.                  *
                                   ___________

                          Submitted:    May 11, 1998

                               Filed: June 3, 1998
                                   ___________

Before McMILLIAN, ROSS and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________


McMILLIAN, Circuit Judge.


      Lamb Engineering & Construction Co. (“Lamb”), the plaintiff below, appeals
from a final judgment entered in the United States District Court1 for the District of



      The Honorable Warren K. Urbom, United States District Judge for the District
      1

of Nebraska.
Nebraska awarding Lamb $170,000.00 plus interest, upon a joint stipulation by Lamb
and Nebraska Public Power District (“NPPD”), the defendant below. Lamb Eng’g &
Constr. Co. v. Nebraska Pub. Power Dist., No. 4:CV94-00029 (D. Neb. Oct. 8, 1997)
(judgment upon joint stipulation). For reversal, Lamb argues that the district court
exceeded this court’s mandate from a prior appeal in imposing certain limitations on
the issues to be retried and abused its discretion in denying Lamb leave to amend the
complaint to restate its breach of contract claim on remand. Upon careful review, we
affirm the judgment of the district court.

       Jurisdiction was proper in the district court based upon 28 U.S.C. § 1332.
Jurisdiction is proper in this court based upon 28 U.S.C. § 1291. Lamb filed a timely
notice of appeal pursuant to Fed. R. App. P. 4(a).

       This case previously came before us on appeal from a final judgment entered
upon a jury verdict. We affirmed in part, reversed in part, and remanded the case to
the district court for a new trial on damages. Lamb Eng’g & Constr. Co. v. Nebraska
Pub. Power Dist., 103 F.3d 1422, 1437 (8th Cir. 1997). On remand, upon consideration
of motions filed by Lamb, the district court denied Lamb leave to amend its complaint
and limited the issues to be considered by the jury on retrial. Id. (D. Neb. July 2,
1997); id. (Sept. 15, 1997). Thereafter, Lamb and NPPD jointly stipulated that the
amount of damages to which Lamb would be entitled in accordance with the district
court’s orders denying Lamb leave to amend the complaint and limiting the issues for
retrial was $170,000.00 plus interest, but Lamb expressly reserved the right to appeal
the district court’s orders. Following the district court’s entry of judgment upon the
joint stipulation, Lamb appealed.

       Under the law of the case doctrine, the district court was bound on remand to
obey the Eighth Circuit’s mandate and not to re-examine issues already settled by our
prior panel opinion. See, e.g., Bethea v. Levi Strauss & Co., 916 F.2d 453, 456-57 (8th
Cir. 1990). The district court’s limitation of the issues for retrial was entirely consistent


                                            -2-
with our prior panel opinion in the present case. Likewise, under the law of the case
doctrine, the district court could not permit Lamb to amend the complaint to expand its
breach of contract claim in the manner Lamb sought on remand. The district court’s
denial of leave was not an abuse of discretion under the circumstances of this case.
The judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-